Case 2:21-cv-03214-WB Document1 Filed 07/20/21 Page1of5

MATKOFF, SHENGOLD, BURKE,

BLYWEISS & ARBITTIER

By: Michael-John Goodnow, Esquire

LD. # 41656

mjgoodnow@matkoffshengold.com

Suite 2500

1101 Market Street

Philadelphia, PA 19107

(215)-922-6073 Attorney for Plaintiff

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

MARLO EATON :
63109 Saunders Street — Apartment B4 :
Rego Park, NY 11374 :

Vv. :

UNITED STATES OF AMERICA 3
Department of Justice :
10% & Constitution Avenue NW

Washington, DC 20530

 

COMPLAINT

1. Jurisdiction is founded under the Federal Tort Claims Act, 28 U.S.C. Section 1346(b).

2. Defendant, the U.S. Department of Veterans Affairs, is a federal agency governed by the

laws and statutes of the United States of America.

3. The matter in controversy does not exceed the sum of one-hundred-fifty thousand

($150,000.00) Dollars.

4. Not more than six (6) months prior to the filing of this action, the claims set forth herein

were denied by the U.S. Department of Veterans Affairs.

5. Plaintiff, Marlo Eaton (“Plaintiff”), is an adult individual, citizen, previous resident of the

Commonwealth of Pennsylvania, and current resident of the Commonwealth of New York,

residing at 63109 Saunders Street, Apartment B4, Rego Park, NY 11374.
Case 2:21-cv-03214-WB Document1 Filed 07/20/21 Page 2 of 5

6. Defendant, the United States of America, is the federal government and maintains its
principle offices at 10 & Constitution Avenue NW, Washington, DC 20530.

7. Atall times relevant hereto, Defendant, the United States of America, was the owner and/or
tenant and was in possession of premises located at 3900 Woodland Ave, Philadelphia, PA
19104 (“Premises”) and was responsible for maintenance and care of said Premises.

8. At all times relevant hereto, Defendant, the Department of Veterans Affairs, also known as
VA Hospital, acting on behalf of Defendant, the United States of America, was a tenant of
3900 Woodland Ave, Philadelphia, PA 19104, occupying said Premises and, as such, was
responsible for maintenance and care of the Premises.

9. On or about October 25, 2018, at or about 12:00 P.M., the Plaintiff was lawfully walking
through the parking garage of the Department of Veterans Affairs, which was adjacent to
South University Avenue, when her feet came into contact with a certain dangerous
condition resulting from an uneven, unlevel and bumpy accumulation and/or deposit of
minerals, stone, cement, and/or otherwise, which caused the Plaintiff to be thrown from
her position and to sustain serious and permanent personal injuries hereinafter more fully
set forth.

10. As a result of the accident, the Plaintiff has sustained injuries including, but not limited to,
medial and right meniscal tears; left lateral meniscal tear; left ankle sprain and strain;
lumbar sprain and strain; right wrist sprain, as well as injuries to her muscles, nerves and
bones, all of which injuries may be permanent or cause a serious and permanent impairment
of bodily function.

11. As a further result of the accident, the Plaintiff has been in the past and may be in the future
prevented from attending to her usual activities, duties, and occupations to her great
financial detriment and loss.

12. As a further result of the accident, the Plaintiff has in the past and may in the future be
Case 2:21-cv-03214-WB Document 1 Filed 07/20/21 Page 3 of 5

caused to suffer from worry, anxiety, apprehension and frustration.

13. As a further result of the accident, the Plaintiff has in the past and may in the future suffer
from humiliation, embarrassment, and degradation.

14. As a further result of the accident, the Plaintiff has in the past and may in the future
experience great physical, mental and emotional pain and suffering and other non-
economic losses.

15. As a further result of the accident, the Plaintiff has in the past and may in the future be
caused to suffer loss of the pleasures and enjoyments of life.

16. As a further result of the accident, the Plaintiff has in the past and may in the future suffer
loss of earnings and/or earning capacity to her great financial detriment and loss.

17. As a further result of the accident, the Plaintiff has in the past incurred and may in the
future continue to incur medical expenses in an endeavor to treat and cure herself of the
injuries sustained in the aforesaid accident, for which a claim is hereby made.

COUNT I
MARLO EATON V. THE UNITED STATES OF AMERICA

18. The Plaintiff hereby incorporates paragraphs one through seventeen as though same were
fully set forth herein, at length and in full.
19. The United States of America owed a duty to the Plaintiff and violated said duty of care
by the following negligent and careless acts:
a. Failure to regard the point, position and safety of Plaintiff;
b. Failure to maintain the aforesaid Premises in a safe manner for those lawfully upon
said premises;
c. Failure to fix and/or remedy said dangerous condition in such a way that it would be
prevented from occurring in the future;

d. Allowing said dangerous condition to exist on said area;
Case 2:21-cv-03214-WB Document 1 Filed 07/20/21 Page 4 of 5

e. Failure to post signs indicating that the said area was uneven, un-leveled, and/or
damaged as a result of the accumulation and/or deposit of minerals, stone, cement,
and/or otherwise;

f. Failure to anticipate the hazard to which the Plaintiff was exposed;

g. Creating a dangerous condition;

h. Failure to properly, adequately and timely remove the accumulation and/or deposit of
minerals, stone, cement, and/or otherwise to make the Premises safe;

i. Failure to warn the Plaintiff of the aforesaid dangerous condition of which the
Defendant knew or could and should have known in time to have remedied same;

j. Failure to properly light the parking garage;

k. Improper construction of said parking garage;

l. Failure to remedy the defect of the garage to ensure the safety of those lawfully
traveling through said location, including the Plaintiff;

m. Failure to barricade said dangerous condition;

n. Failure to inspect; and

o. Failure to properly hire. train and/or instruct Defendant's agents, servants, workmen
or employees;

WHEREFORE, the Plaintiff demands Judgement against the Defendant in an amount in

excess of Arbitration limit.

Respectfully Submitted,

MATKOFF, SHENGOLD, BURKE,
BLYWEISS & ARBITTIER

  
 

  

en _ — ss :
GOODNOW, ESQUIRE
Case 2:21-cv-03214-WB Document1 Filed 07/20/21 Page 5of5

VERIFICATION

[hereby verify that the statements set forth in the foregoing pleading are true and correct to the best
of his knowledge, information and belief.
The foregoing statements are made subject to the penalties of 18 Pa. C.S. §4904 relating to unsworn

falsification to authorities.

KW
(7
